COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
LUIS CARMEN BARRAZA,                                            No. 08-13-00276-CV
                                                 §
                              Appellant,                           Appeal from the
                                                 §
v.                                                               388th District Court
                                                 §
MARIA BARRAZA,                                                 of El Paso County, Texas
                                                 §
                                                               (TC# 2011DCM04259)
                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed. We therefore dismiss the appeal. We further order Appellant pay all costs of this

appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF DECEMBER, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.